DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 05/31/2022. Claims 1, 9 and 17 have been amended. Claims 1-20 are currently pending.

Response to Arguments
	Applicant’s amendments/remarks filed on 05/31/2022, with respect to the previous 35 U.S.C. 103 rejection of claim 1 has been considered. 
With respect to the 35 U.S.C. 103 rejection of claim 1, Applicant argues the cited art of record Kueperkock et al., US 20080059018 A1, in view of Sebastian et al., US 20030028307 A1, fails to explicitly disclose the newly added limitations of claim 1, specifically, in response to a determination that the position of the rack is not controllable, hold, using the motor control system of the rear steering mechanism, the rack in a current position by shorting one or more phases of a motor associated with the rear steering mechanism.
Examiner respectfully disagrees. The newly added feature is clearly taught in Sebastian as the reference teaches the ABS function receives signal indicative of raw vehicle speed along with signals and indicative of right and left wheel speeds and produces a signal indicative of the state of the ABS system for diagnostic purposes discussed more fully herein. Controller generates an output signal in connection with algorithm. Signal is depicted as “F3” and is indicative of a vehicle speed diagnostic fault that causes the rear wheel angle (RWA) to ramp to zero and hold at zero to eliminate unintended steering effects as a result of one of the vehicle speed fault diagnostics – See at least ¶20. Sebastian further teaches the four-wheel steering algorithm, in general, provides an out-of-phase rear wheel steering angle at low speed to reduce the turning radius of a vehicle and an in-phase steering angle at high-speed to enhance stability. If the vehicle speed signals are intermittent, shorted to ground, shorted to battery, i.e. motor, shorted to each other or open, it may cause a vehicle speed reading to be corrupted and hence the rear-wheel angle estimation to be incorrect – See at least ¶27, which is analogous to the claimed in response to a determination that the position of the rack is not controllable, hold, using the motor control system of the rear steering mechanism, the rack in a current position by shorting one or more phases of a motor associated with the rear steering mechanism.
For at least the above, the previous 35 U.S.C. 103 rejection of claim 1 is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kueperkock et al., US 20080059018 A1, in view of Sebastian et al., US 20030028307 A1, hereinafter referred to as Kueperkock and Sebastian, respectively.
Regarding claim 1, Kueperkoch discloses a system for vehicle stabilization, the system comprising: 
a processor; and 
a memory that includes instructions that, when executed by the processor, cause the processor to: 
in response to a determination that a fault occurred in a rear steering mechanism, identify a fault type associated with the fault (Fault tolerant VDC system includes VDC actuators (Actuators that are part of the VDC system) and a fault tolerance module configured to receive an indication of a fault in at least one of the VDC actuators and sensors and to select a fault compensation mode to maintain the stability of the motor vehicle in light of the received fault indication – See at least ¶7. The VDC uses the driver signals to derive nominal or ‘desired’ values for certain vehicle dynamics parameters. The VDC also receives input from vehicle sensors such as, for steering angle – See at least ¶21); 
determine whether a position of a rack of the rear steering mechanism is controllable based on the fault type (Since the VDC system is a complex, integrated system that relies on the integrity of each of the actuator components to provide flexibility and safety in a wide range of dangerous driving situations as they occur in real time, if any of the actuators was to fail, the VDC typically fails to function entirely, and is automatically switched off. There is as of yet no alternative control system that may be activated in the case of such failure that can compensate for the loss of function in one or more of the VDC actuators – See at least ¶4).

Kueperkoch fails to explicitly disclose in response to a determination that the position of the rack is controllable, selectively position the rack to a center position; and hold, using a motor control system of the rear steering mechanism, the rack in the center position; and in response to a determination that the position of the rack is not controllable, hold, using the motor control system of the rear steering mechanism, the rack in a current position by shorting one or more phases of a motor associated with the rear steering mechanism.
However, Sebastian teaches:
in response to a determination that the position of the rack is controllable (The system includes a controller coupled to various sensors and interfaces for performing a variety of processes prescribed by the desired controlling functions – See at least ¶11. The rack shaft position is configured such that the front steerable wheels can pivot in unison relative to the vehicle to steer or to affect a control change in the direction of travel while the vehicle is moving – See at least ¶13):
selectively position the rack to a center position (The rear rack shaft displacement sensor detects the displacement of its corresponding rack shaft from a reference position, which is the position in which each rear steerable wheel is aligned and rotatable – See at least ¶17); and 
hold, using a motor control system of the rear steering mechanism, the rack in the center position (Controller generates an output signal in connection with algorithm. Signal is depicted as “F3” and is indicative of a vehicle speed diagnostic fault that causes the rear wheel angle (RWA) to ramp to zero and hold at zero to eliminate unintended steering effects as a result of one of the vehicle speed fault diagnostics – See at least ¶20); and 
in response to a determination that the position of the rack is not controllable, hold, using the motor control system of the rear steering mechanism, the rack in a current position by shorting one or more phases of a motor associated with the rear steering mechanism (The ABS function receives signal indicative of raw vehicle speed along with signals and indicative of right and left wheel speeds and produces a signal indicative of the state of the ABS system for diagnostic purposes discussed more fully herein. Controller generates an output signal in connection with algorithm. Signal is depicted as “F3” and is indicative of a vehicle speed diagnostic fault that causes the rear wheel angle (RWA) to ramp to zero and hold at zero to eliminate unintended steering effects as a result of one of the vehicle speed fault diagnostics – See at least ¶20. The four-wheel steering algorithm, in general, provides an out-of-phase rear wheel steering angle at low speed to reduce the turning radius of a vehicle and an in-phase steering angle at high-speed to enhance stability. If the vehicle speed signals are intermittent, shorted to ground, shorted to battery, i.e. motor, shorted to each other or open, it may cause a vehicle speed reading to be corrupted and hence the rear-wheel angle estimation to be incorrect – See at least ¶27).
Kueperkoch discloses a fault-tolerant vehicle stability control. Sebastian teaches a vehicle speed diagnostic algorithm for four-wheel steering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kueperkock and include the feature of selectively position the rack to a center position; and hold, using a motor control system of the rear steering mechanism, the rack in the center position; and in response to a determination that the position of the rack is not controllable, hold, using the motor control system of the rear steering mechanism, the rack in a current position by shorting one or more phases of a motor associated with the rear steering mechanism, as taught by Sebastian, to maintain stability of a vehicle during driving.

Regarding claim 2, Kueperkock discloses wherein the fault type indicates a fault between a front steering mechanism and the rear steering mechanism (Fault diagnoses at the brake actuators of the front left wheel brake, front right wheel brake, rear left wheel brake, rear right wheel brake, and active steering, respectively. Faults can also occur at the individual electric motor accelerator actuators located at each wheel – See at least ¶37).

Regarding claim 3, Kueperkock discloses wherein the fault type indicates a fault in a rack position controller of the rear steering mechanism (A fault tolerant vehicle dynamics control (VDC) is described. The system includes a fault tolerance module that receives an indication of a fault in at least one of the actuators of the VDC and selects a fault compensation mode to maintain the stability of the motor vehicle in light of the received fault indication – See at least Abstract).

Regarding claim 4, Kueperkock discloses wherein the fault type indicates a fault in the motor control system of the rear steering mechanism (A fault tolerance module configured to receive an indication of a fault in at least one of the VDC actuators and sensors and to select a fault compensation mode to maintain the stability of the motor vehicle in light of the received fault indication – See at least ¶7).

Regarding claim 9, Kueperkock discloses a method for vehicle stabilization, the method comprising: 
in response to a determination that a fault occurred in a rear steering mechanism, identifying a fault type associated with the fault (Fault tolerant VDC system includes VDC actuators (Actuators that are part of the VDC system) and a fault tolerance module configured to receive an indication of a fault in at least one of the VDC actuators and sensors and to select a fault compensation mode to maintain the stability of the motor vehicle in light of the received fault indication – See at least ¶7. The VDC uses the driver signals to derive nominal or ‘desired’ values for certain vehicle dynamics parameters. The VDC also receives input from vehicle sensors such as, for steering angle – See at least ¶21); 
determining whether a position of a rack of the rear steering mechanism is controllable based on the fault type (Since the VDC system is a complex, integrated system that relies on the integrity of each of the actuator components to provide flexibility and safety in a wide range of dangerous driving situations as they occur in real time, if any of the actuators was to fail, the VDC typically fails to function entirely, and is automatically switched off. There is as of yet no alternative control system that may be activated in the case of such failure that can compensate for the loss of function in one or more of the VDC actuators – See at least ¶4).

Kueperkock fails to explicitly disclose in response to a determination that the position of the rack is controllable: selectively positioning the rack to a center position; and holding, using a motor control system of the rear steering mechanism, the rack in the center position; and in response to a determination that the position of the rack is not controllable, holding, using the motor control system of the rear steering mechanism, the rack in a current position.
However, Sebastian teaches:
in response to a determination that the position of the rack is controllable (The system includes a controller coupled to various sensors and interfaces for performing a variety of processes prescribed by the desired controlling functions – See at least ¶11. The rack shaft position is configured such that the front steerable wheels can pivot in unison relative to the vehicle to steer or to affect a control change in the direction of travel while the vehicle is moving – See at least ¶13);
selectively positioning the rack to a center position (The rear rack shaft displacement sensor detects the displacement of its corresponding rack shaft from a reference position, which is the position in which each rear steerable wheel is aligned and rotatable – See at least ¶17); and 
holding, using a motor control system of the rear steering mechanism, the rack in the center position (Controller generates an output signal in connection with algorithm. Signal is depicted as “F3” and is indicative of a vehicle speed diagnostic fault that causes the rear wheel angle (RWA) to ramp to zero and hold at zero to eliminate unintended steering effects as a result of one of the vehicle speed fault diagnostics – See at least ¶20); and 
in response to a determination that the position of the rack is not controllable, holding, using the motor control system of the rear steering mechanism, the rack in a current position by shorting one or more phases of a motor associated with the rear steering mechanism (The ABS function receives signal indicative of raw vehicle speed along with signals and indicative of right and left wheel speeds and produces a signal indicative of the state of the ABS system for diagnostic purposes discussed more fully herein. Controller generates an output signal in connection with algorithm. Signal is depicted as “F3” and is indicative of a vehicle speed diagnostic fault that causes the rear wheel angle (RWA) to ramp to zero and hold at zero to eliminate unintended steering effects as a result of one of the vehicle speed fault diagnostics – See at least ¶20. The four-wheel steering algorithm, in general, provides an out-of-phase rear wheel steering angle at low speed to reduce the turning radius of a vehicle and an in-phase steering angle at high-speed to enhance stability. If the vehicle speed signals are intermittent, shorted to ground, shorted to battery, i.e. motor, shorted to each other or open, it may cause a vehicle speed reading to be corrupted and hence the rear-wheel angle estimation to be incorrect – See at least ¶27).
Kueperkoch discloses a fault-tolerant vehicle stability control. Sebastian teaches a vehicle speed diagnostic algorithm for four-wheel steering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kueperkock and include the feature of selectively position the rack to a center position; and hold, using a motor control system of the rear steering mechanism, the rack in the center position; and in response to a determination that the position of the rack is not controllable, hold, using the motor control system of the rear steering mechanism, the rack in a current position, as taught by Sebastian, to maintain stability of a vehicle during driving.

Regarding claim 10, Kueperkock discloses wherein the fault type indicates a fault between a front steering mechanism and the rear steering mechanism (Fault diagnoses at the brake actuators of the front left wheel brake, front right wheel brake, rear left wheel brake, rear right wheel brake, and active steering, respectively. Faults can also occur at the individual electric motor accelerator actuators located at each wheel – See at least ¶37).

Regarding claim 11, Kueperkock discloses wherein the fault type indicates a fault in a rack position controller of the rear steering mechanism (A fault tolerant vehicle dynamics control (VDC) is described. The system includes a fault tolerance module that receives an indication of a fault in at least one of the actuators of the VDC and selects a fault compensation mode to maintain the stability of the motor vehicle in light of the received fault indication – See at least Abstract).

Regarding claim 12, Kueperkock discloses wherein the fault type indicates a fault in the motor control system of the rear steering mechanism (A fault tolerance module configured to receive an indication of a fault in at least one of the VDC actuators and sensors and to select a fault compensation mode to maintain the stability of the motor vehicle in light of the received fault indication – See at least ¶7).

Regarding claim 17, Kueperkock discloses a vehicle steering system, comprising: 
a first steering mechanism configured to control a position of a first steering rack (Steering mechanism and first steering rack – See at least ¶7); 
a second steering mechanism configured to control a position of a second steering rack based on a current position of the first steering rack (Steering mechanism and first steering rack – See at least ¶7); 
a processor; and a memory including instructions that, when executed by the processor, cause the processor to: 
in response to a determination that a fault occurred in the second steering mechanism, identify a fault type associated with the fault (Actuators that are part of the VDC system) and a fault tolerance module configured to receive an indication of a fault in at least one of the VDC actuators and sensors and to select a fault compensation mode to maintain the stability of the motor vehicle in light of the received fault indication – See at least ¶7. The VDC uses the driver signals to derive nominal or ‘desired’ values for certain vehicle dynamics parameters. The VDC also receives input from vehicle sensors such as, for steering angle – See at least ¶21); 
determine whether a position of the second steering rack is controllable based on the fault type (Since the VDC system is a complex, integrated system that relies on the integrity of each of the actuator components to provide flexibility and safety in a wide range of dangerous driving situations as they occur in real time, if any of the actuators was to fail, the VDC typically fails to function entirely, and is automatically switched off. There is as of yet no alternative control system that may be activated in the case of such failure that can compensate for the loss of function in one or more of the VDC actuators – See at least ¶4).

Kueperkock fails to explicitly disclose in response to a determination that the position of the rack is controllable: selectively position the second steering rack to a center position; and hold, using a motor control system of the second steering mechanism, the second steering rack in the center position; and in response to a determination that the position of the second steering rack is not controllable, hold, using the motor control system of the second steering mechanism, the second steering rack in a current position by shorting one or more phases of a motor associated with the rear steering mechanism.
However, Sebastian teaches:
in response to a determination that the position of the rack is controllable (The system includes a controller coupled to various sensors and interfaces for performing a variety of processes prescribed by the desired controlling functions – See at least ¶11. The rack shaft position is configured such that the front steerable wheels can pivot in unison relative to the vehicle to steer or to effect a control change in the direction of travel while the vehicle is moving – See at least ¶13):
selectively position the second steering rack to a center position (The rear rack shaft displacement sensor detects the displacement of its corresponding rack shaft from a reference position, which is the position in which each rear steerable wheel is aligned and rotatable – See at least ¶17);
hold, using a motor control system of the second steering mechanism, the second steering rack in the center position (Controller generates an output signal in connection with algorithm. Signal is depicted as “F3” and is indicative of a vehicle speed diagnostic fault that causes the rear wheel angle (RWA) to ramp to zero and hold at zero to eliminate unintended steering effects as a result of one of the vehicle speed fault diagnostics – See at least ¶20); and 
in response to a determination that the position of the second steering rack is not controllable, hold, using the motor control system of the second steering mechanism, the second steering rack in a current position by shorting one or more phases of a motor associated with the rear steering mechanism (The ABS function receives signal indicative of raw vehicle speed along with signals and indicative of right and left wheel speeds and produces a signal indicative of the state of the ABS system for diagnostic purposes discussed more fully herein. Controller generates an output signal in connection with algorithm. Signal is depicted as “F3” and is indicative of a vehicle speed diagnostic fault that causes the rear wheel angle (RWA) to ramp to zero and hold at zero to eliminate unintended steering effects as a result of one of the vehicle speed fault diagnostics – See at least ¶20. The four-wheel steering algorithm, in general, provides an out-of-phase rear wheel steering angle at low speed to reduce the turning radius of a vehicle and an in-phase steering angle at high-speed to enhance stability. If the vehicle speed signals are intermittent, shorted to ground, shorted to battery, i.e. motor, shorted to each other or open, it may cause a vehicle speed reading to be corrupted and hence the rear-wheel angle estimation to be incorrect – See at least ¶27).
Kueperkoch discloses a fault-tolerant vehicle stability control. Sebastian teaches a vehicle speed diagnostic algorithm for four-wheel steering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kueperkock and include the feature of selectively position the rack to a center position; and hold, using a motor control system of the rear steering mechanism, the rack in the center position; and in response to a determination that the position of the rack is not controllable, hold, using the motor control system of the rear steering mechanism, the rack in a current position by shorting one or more phases of a motor associated with the rear steering mechanism, as taught by Sebastian, to maintain stability of a vehicle during driving.

Regarding claim 18, Kueperkock discloses wherein the fault type indicates a communication fault between the first steering mechanism and the second steering mechanism (Fault diagnoses at the brake actuators of the front left wheel brake, front right wheel brake, rear left wheel brake, rear right wheel brake, and active steering, respectively. Faults can also occur at the individual electric motor accelerator actuators located at each wheel – See at least ¶37).

Regarding claim 19, Kueperkock discloses wherein the fault type indicates a communication fault between the first steering mechanism and the second steering mechanism (A fault tolerance module configured to receive an indication of a fault in at least one of the VDC actuators and sensors and to select a fault compensation mode to maintain the stability of the motor vehicle in light of the received fault indication – See at least ¶7).

Regarding claim 20, Kueperkock discloses wherein the fault type indicates a communication fault between the first steering mechanism and the second steering mechanism (Fault diagnoses at the brake actuators of the front left wheel brake, front right wheel brake, rear left wheel brake, rear right wheel brake, and active steering, respectively. Faults can also occur at the individual electric motor accelerator actuators located at each wheel – See at least ¶37).

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kueperkock et al., US 20080059018 A1, in view of Sebastian et al., US 20030028307 A1, as applied to claims 1 and 9 above and further in view of Bebernes et al., US 20180334186 A1, hereinafter referred to as Kueperkock, Sebastian and Bebernes, respectively
Regarding claim 5, the combination of Kueperkock and Sebastian fails to explicitly disclose wherein the motor control system of the rear steering mechanism is configured to actively hold the rack in the center position.
However, Bebernes teaches wherein the motor control system of the rear steering mechanism is configured to actively hold the rack in the center position (As noted above, it may sometimes be useful to control steering of the vehicle a by actively steering the rear wheels (e.g., in the rear steering assist mode or the automated steering mode) as well as the front wheels – See at least ¶55).
Kueperkoch discloses a fault-tolerant vehicle stability control. Sebastian teaches a vehicle speed diagnostic algorithm for four-wheel steering systems. Bebernes teaches a rear steering control for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kueperkock and Sebastian and include the feature of wherein the motor control system of the rear steering mechanism is configured to actively hold the rack in the center position, as taught by Bebernes, to maintain stability of a vehicle during driving.

Regarding claim 6, the combination of Kueperkoch and Sebastian fails to explicitly disclose wherein the motor control system of the rear steering mechanism is configured to passively hold the rack in the center position.
However, Bebernes teaches wherein the motor control system of the rear steering mechanism is configured to passively hold the rack in the center position (As noted above, it may sometimes be useful to control steering of the vehicle a by actively steering the rear wheels (e.g., in the rear steering assist mode or the automated steering mode) as well as the front wheels – See at least ¶55 and 56).
Kueperkoch discloses a fault-tolerant vehicle stability control. Sebastian teaches a vehicle speed diagnostic algorithm for four-wheel steering systems. Bebernes teaches a rear steering control for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kueperkock and Sebastian and include the feature of wherein the motor control system of the rear steering mechanism is configured to passively hold the rack in the center position, as taught by Bebernes, to maintain stability of a vehicle during driving.

Regarding claim 7, the combination of Kueperkock and Sebastian fails to explicitly disclose wherein the motor control system of the rear steering mechanism is configured to actively hold the rack in the current position.
However, Bebernes teaches wherein the motor control system of the rear steering mechanism is configured to actively hold the rack in the current position (As noted above, it may sometimes be useful to control steering of the vehicle a by actively steering the rear wheels (e.g., in the rear steering assist mode or the automated steering mode) as well as the front wheels – See at least ¶55).
Kueperkoch discloses a fault-tolerant vehicle stability control. Sebastian teaches a vehicle speed diagnostic algorithm for four-wheel steering systems. Bebernes teaches a rear steering control for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kueperkock and Sebastian and include the feature of wherein the motor control system of the rear steering mechanism is configured to actively hold the rack in the current position, as taught by Bebernes, to maintain stability of a vehicle during driving.

Regarding claim 8, the combination of Kueperkock and Sebastian fails to explicitly disclose wherein the motor control system of the rear steering mechanism is configured to passively hold the rack in the current position.
However, Bebernes teaches wherein the motor control system of the rear steering mechanism is configured to passively hold the rack in the current position (As noted above, it may sometimes be useful to control steering of the vehicle a by actively steering the rear wheels (e.g., in the rear steering assist mode or the automated steering mode) as well as the front wheels – See at least ¶55).
Kueperkoch discloses a fault-tolerant vehicle stability control. Sebastian teaches a vehicle speed diagnostic algorithm for four-wheel steering systems. Bebernes teaches a rear steering control for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kueperkock and Sebastian and include the feature of wherein the motor control system of the rear steering mechanism is configured to passively hold the rack in the current position, as taught by Bebernes, to maintain stability of a vehicle during driving.

Regarding claim 13, the combination of Kueperkock and Sebastian fails to explicitly disclose wherein the motor control system of the rear steering mechanism is configured to actively hold the rack in the center position.
However, Bebernes teaches wherein the motor control system of the rear steering mechanism is configured to actively hold the rack in the center position (As noted above, it may sometimes be useful to control steering of the vehicle a by actively steering the rear wheels (e.g., in the rear steering assist mode or the automated steering mode) as well as the front wheels – See at least ¶55).
Kueperkoch discloses a fault-tolerant vehicle stability control. Sebastian teaches a vehicle speed diagnostic algorithm for four-wheel steering systems. Bebernes teaches a rear steering control for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kueperkock and Sebastian and include the feature of wherein the motor control system of the rear steering mechanism is configured to actively hold the rack in the center position, as taught by Bebernes, to maintain stability of a vehicle during driving.

Regarding claim 14, the combination of Kueperkock and Sebastian fails to explicitly disclose wherein the motor control system of the rear steering mechanism is configured to passively hold the rack in the center position.
However, Bebernes teaches wherein the motor control system of the rear steering mechanism is configured to passively hold the rack in the center position (As noted above, it may sometimes be useful to control steering of the vehicle a by actively steering the rear wheels (e.g., in the rear steering assist mode or the automated steering mode) as well as the front wheels – See at least ¶55 and 56).
Kueperkoch discloses a fault-tolerant vehicle stability control. Sebastian teaches a vehicle speed diagnostic algorithm for four-wheel steering systems. Bebernes teaches a rear steering control for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kueperkock and Sebastian and include the feature of wherein the motor control system of the rear steering mechanism is configured to passively hold the rack in the center position, as taught by Bebernes, to maintain stability of a vehicle during driving.

Regarding claim 15, the combination of Kueperkock and Sebastian fails to explicitly disclose wherein the motor control system of the rear steering mechanism is configured to actively hold the rack in the current position.
However, Bebernes teaches wherein the motor control system of the rear steering mechanism is configured to actively hold the rack in the current position (As noted above, it may sometimes be useful to control steering of the vehicle a by actively steering the rear wheels (e.g., in the rear steering assist mode or the automated steering mode) as well as the front wheels – See at least ¶55).
Kueperkoch discloses a fault-tolerant vehicle stability control. Sebastian teaches a vehicle speed diagnostic algorithm for four-wheel steering systems. Bebernes teaches a rear steering control for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kueperkock and Sebastian and include the feature of wherein the motor control system of the rear steering mechanism is configured to actively hold the rack in the current position, as taught by Bebernes, to maintain stability of a vehicle during driving.

Regarding claim 16, the combination of Kueperkock and Sebastian fails to explicitly disclose wherein the motor control system of the rear steering mechanism is configured to passively hold the rack in the current position.
However, Bebernes teaches wherein the motor control system of the rear steering mechanism is configured to passively hold the rack in the current position (As noted above, it may sometimes be useful to control steering of the vehicle a by actively steering the rear wheels (e.g., in the rear steering assist mode or the automated steering mode) as well as the front wheels – See at least ¶55 and 56).
Kueperkoch discloses a fault-tolerant vehicle stability control. Sebastian teaches a vehicle speed diagnostic algorithm for four-wheel steering systems. Bebernes teaches a rear steering control for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kueperkock and Sebastian and include the feature of wherein the motor control system of the rear steering mechanism is configured to passively hold the rack in the current position, as taught by Bebernes, to maintain stability of a vehicle during driving.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662